 532DECISIONS OF NATIONAL LABOR RELATIONS BOARDWrought Washer Mfg. Co.andUnited Steelworkersof America,AFL-CIO. Case 30-CA-613May 20, 1968DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERS BROWNAND ZAGORIAOn February 7, 1968, Trial Examiner Robert L.Piper issued his Decision in the above-entitledproceeding, finding that the Respondent had notengaged in unfair labor practices as alleged in thecomplaint, and recommending that the complaintbe dismissed in its entirety, as set forth in the at-tached Trial Examiner's Decision. Thereafter, theGeneral Counsel and Charging Party filed excep-tions to the Decision and supporting briefs, and theRespondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner as modified herein.The complaint alleges in substance that Respon-dent violated Section 8(a)(1) and (5) of the Act byrefusing to permit the Union to conduct its own in-dependent timestudies.We adopt the Trial Ex-aminer's recommendation that the complaint bedismissed because we find on this record that theUnion waived any right to have an industrial en-gineer conduct independent timestudies on its be-half.The evidence discloses that during negotiationsfor the 1955 collective-bargaining contract, theUnion sought the inclusion of a clause granting itpermission to bring in an industrial engineer fromthe International to conduct in-plant timestudies ofstandard and incentive rates set by Respondentunder the contract. Respondent would not agree tosuch a clause and offered instead a provision cover-ing the selection and training of an employee as aunion timestudy steward. This was agreed to by theUnion and included in the 1955 contract. Thisprovision for a union timestudy steward has beenincluded in every collective-bargaining contractnegotiated thereafter and is included in the currentagreement. In fact, since the timestudy provisionwas included in the 1955 contract, the Union hadnever requested permission for an outside time-study representative to come into the plant untilthe request that is involved in this proceeding. Yetmindful of Respondent's position in this proceedingthat the contract provision for a union timestudysteward ". . . is a substitute for an outsider comingin to take time studies ...," the Union did notrequest, in subsequent negotiations for the current1966 contract, a modification permitting it to makeindependent timestudies by use of its own outsideexperts. In view of these facts, we find that the con-tract provision for a timestudy shop steward was acompromise of its contract demand and the Unionthereby waived any right it had for a timestudy byan outsider. Accordingly, we do not reach the issueof "necessity" relied upon by the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders that the complaint herein be, and it herebyis, dismissed in its entirety.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEROBERT L. PIPER, Trial Examiner: This proceed-ing under Section 10(b) of the National LaborRelations Act, as amended, was heard at Milwau-kee,Wisconsin, on October 2 and 3, 1967,1 pur-suant to due notice. The complaint, which was is-sued on August 16, on a charge filed July 6, allegedin substance that Respondent engaged in unfairlabor practices proscribed by Section 8(a)(5) and(1) of the Act by refusing to permit the Union toperform independent timestudies of certain shear-ingoperations in connection with a specificgrievance under the contract and the general ad-ministration thereof. Respondent's answer deniedthe alleged unfair labor practices. At the conclusionof the case-in-chief, ruling was reserved on Respon-dent's motion to dismiss the complaint for want ofproof, which motion is disposed of by the findingsand conclusions hereinafter made. All parties filedbriefs.Upon the entire record in the case and from myobservation of the witnesses, I make the following:'All dates hereinafter refer to 1967 unless otherwise indicated171 NLRB No. 85 WROUGHT WASHER MFG. CO.533FINDINGS OF FACT1.JURISDICTIONAL FINDINGSRespondent is a Wisconsin corporation engagedin the manufacture and sale of metal washers andstampingswith its principal office and plant in Mil-waukee, Wisconsin. During the past year it sold andshipped products valued in excessof $50,000directly to points outside the State of Wisconson,and purchased and received products valued in ex-cess of $50,000 at its Milwaukee plant directlyfrom points outside the State of Wisconsin.Respon-dent admits, and I find,that it is an employer en-gaged in commerce within the meaning of Section2(2), (6), and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDUnitedSteelworkersofAmerica,AFL-CIO(hereinafter called the Union or the International),and its Local UnionNo. 1673 (hereinafter calledtheLocal),are labor organizations within themeaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Introduction and IssuesRespondent and the Union have been parties tosuccessive collective-bargaining contracts for morethan 15 years.The appropriate unit and the Union'sexclusive representation thereof are undisputed.During 1966,as a result of changes by Respondent,after timestudies,of the incentive rates and stan-dards applied to certain shearing operations, adispute arose between the Union and Respondentconcerning such changed rates and standards. Dur-ing the course of this dispute the Union requestedRespondent to permit the Union to have an inde-pendent timestudy of such operations and theresultant rates made by an industrial engineer fromtheInternational,which requestRespondentrefused forreasonswhich will be considered fullyhereinafter.In1967 during the course of agrievanceconcerning the correctness of suchchanged rates and standards,the Union reiteratedthis request,stating it needed such information forthe purpose of determining whether or not toproceed to arbitration.Respondent reiterated itsrefusal.The basic issue in this proceeding,as all partiesconcede, is whether Respondent's refusal to permitthe Union to conduct, by an industrial engineerfrom the International,independent timestudies ofthe shearing standards and rates challenged by thegrievance,constituted a refusal to bargain withinthemeaningof the Act. Subsidiaryissuesarewhether such an independent timestudy was neces-sary in order to enable the Union intelligently todetermine whether it should proceed to arbitration,and whether the Union, by specific agreement inthe contract between the parties, waived any rightto conduct such independent timestudies.B.Chronologyof EventsRespondent and the Union have been parties tosuccessive collective-bargaining contracts for morethan 15 years, including the currently effective con-tract executed June 19, 1966, for a period of 2years. During the negotiations of the 1955 contract,the Union requested inclusion in the contract of aclause granting it permission to bring in an industri-al engineer from the International to conduct in-plant timestudies of standard and incentive rates setby Respondent under the contract. Respondentrefused this request. The Union engaged in a strikeof some 13 weeks' duration in support of its variousdemands, including the requested clause coveringindependent timestudies by its personnel. As a sub-stitute for this request Respondent during negotia-tions and conciliation proceedings proposed a con-tractprovisiongrantingtheUnion a timestudysteward (with certain requsite background), to betrained at Respondent's expense, for the purpose ofobserving and evaluating all timestudies made byRespondent to set standard and incentive rates andfor the purpose of handling all grievances under thecontract with respect thereto. The Union acceptedthis proposal. As a result the following provision,which appears in the current contract as section8.03, has appeared in every contract between theparties since 1955 with minor but not substantialchanges:... the Union shall select six (6) employees asnominees for the position of Union timestudysteward and submit such list to the Company.Each nominee must have basic educational andtechnical qualifications along with an aptitudefor mathematics. The list of nominees shall bereferredtotheproperdepartmentatMarquette University for aptitude test of thenominees. The Company shall then approveone of the nominees passing such test, andsuch employee shall be appointed as Uniontimestudy steward and trained by the Companyin itsmethod of developing timestudy data andstandards under E.O.P. Such steward shallhave the right to such time off from his regularjob duties as may be required to processgrievances under E.O.P. as an additional Unionrepresentative in the Grievance Procedure.Such Union timestudy steward will be expectedto supplement any training with an eveningcourse intimestudy methods such as is offeredby the University of Wisconsin Extension Divi-sion in Milwaukee-the Company to pay fortuitionand required texts. Timestudy andE.O.P. data and records shall be made availa-ble to the Timestudy Steward for inspectionwithin a reasonable time after request for saidinspection is made upon the Company. [E.O.P. 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDstands for Earnings Opportunity Plan, whichrefers to Respondent's incentive plan.]As result of this contractual agreement, theUnion nominated six employee members, who weregiven aptitude tests at MarquetteUniversity. Cle-ment Wolfert, currently vice president of the Local,was selected as the union timestudy steward andhas served in that position ever since. Shortly afterhis selection in 1955, he was trained in Respon-dent's timestudy methods by Respondent's time-study engineer and attended a course at the Uni-versity of Wisconsin in Milwaukee for 2 semesters,2 hours a week, devoted to the subject of how toconduct timestudies.Throughout the entire relevant period, Respon-dent operated under an incentive,sometimesknown as a piece rate, plan of earnings, the provi-sions of which are incorporated in its current con-tract with the Union.In essence,this plan providesthat an employee shall receive incentive or in-creased earnings for production in excess of normalor standard. Standard or normal production meansthe amount of units, pounds, or items a normal em-ployeeworking at a normalpace will produce. Thisstandard or normal production is referred to as 100percent of production. Thus, an employee workingat a slower pace will produce less than 100 percentand an employee working at a faster pace willproducemore than 100 percent. The plan isdevised so that production of more than 100 per-cent is encouraged by the payment of incentiverates for such production. To ascertain what is thenormalor standard rate fora givenjob, itis neces-sary to timestudy the operation.Timestudyis a somewhat complex art requiring acertain degreeof skill,experience,and training inthe field. The establishment of a standard rate bytimestudy involves factors other than the actualtime required by an employee to perform the vari-ous steps of a given operation observed by means ofa stopwatch.The actual timing is of course a simplematter of clocking and addition.In addition to suchclock time,a number of additional factors requiringsubjective evaluation must be taken into account inorder to arrive at an appropriate standard rate.These factors require judgment and evaluation bythe person conducting the timestudy, based uponexperience and trainingin the field. The primarysubjective factor is what is variously known as pacerating,leveling,or normalizing the pace at whichthe observed employee is working.This means thatthe person conducting the timestudy must ascertainmy observation and expert judgment whether theoperator is performing at a normal pace or a pacefaster or slower than that considered normal in theparticular plant.If in his judgment the observedoperator is performing at more or less than theplant's normal pace,a corresponding adjustment ismade in the standard time alloted for that opera-tion.A primary objective in pace rating or levelingis to accomplish equal pay for equal effort and thusthe standard or benchmark applicable underpreferred industrial engineering practice is the rateof pace level of performance generally existing inthat particular plant, as distinguished from a paceor level applicable in a different plant. When thetimestudy observer calculates the final standard orincentive rate, he makes appropriate adjustments,up or down, depending upon his evaluation of thepace maintained by the operator observed.In addition to the leveling of pace, other subjec-tive factors exist which require the addition of seg-ments of time to the standard rate set for the per-formance of the specific job. These include in-herent and unavoidable delay, the personal needsand requirements of the operator, and fatigue,which refers to resting time to overcome fatigue.All of tthese factors require subjective evaluationby the timestudy expert and accordingly requirespecific observance of the job being rated while it isbeing performed. Timestudies are a form of sam-pling and thus require repeated studies of the sameoperation in order to arrive at a fair standard. Theincentive rates, such as the 20-percent incentiverate contained in the contract between Respondentand the Union, constitute merely an arithmeticalcalculation of the production rate necessary toproduce 20 percent in excess of the standard ornormal rate of production. Such formulae or ratescan be calculated by anyone familiar with basicarithmetic.Because incentive earnings were un-limited under the contract herein, the 20-percentcalculation or formula was merely a normal incen-tive earning expected to be achieved by most ifnot all of the employees.The record establishes that Wolfert, as a result ofhis in-plan training by Ray Bahrke, Respondent'stimestudyengineerthroughout the relevant period,completion of the timestudy course at the Universi-ty of Wisconsin, and experience in attending andobserving numerous timestudies over a period ex-ceeding 10 years, was well qualified in the art ofconducting and evaluating timestudies. The univer-sity course was the same as the only timestudycourse required of students working for an en-gineering degree,the only difference being that itwas an adult education course not resulting incredit hours for a degree. The record establishesthat a person can be qualified as a timestudy expertwithout being an industrial engineer.Timestudy isonly one of the many subjects which are requiredfor a degree in industrial engineering.The Unionand Wolfert, until April 3 during the final grievancehereinafter considered,never advised Respondentor took the position that Wolfert was not qualifiedto evaluate Respondent's timestudies,and in factconsistentlytookthecontraryposition,ashereinafter found. At the hearing herein (after thefinal grievance position),Wolfert testified that hefelt he was not well qualified to take a timestudy.However,his factual testimony,as distinguishedfrom this conclusionary statement, revealed that hewas fully able to observe and evaluate all of thetimestudies,including the subjective factors, and WROUGHT WASHER MFG. CO.535that his primary complaint was that Bahrke wouldnot agree with Wolfert's disagreements with Bahr-ke's evaluations,particularly as to the pace ratingor leveling factor applied.The actualmakingof a timestudy includes theuse of a stopwatch and what is called a board, con-taining sheets or forms upon whichthe clockedtimes are entered.Respondent used the continuousstopwatch method, which was conceded to be thesuperiormethod.The recordestablishes that aqualified observer, such as Wolfert, was actually ina better position to evaluate the timestudies, espe-cially the subjective factors, than a person makingthe timestudy, who would be encumbered by thenecessary paraphernalia and the requisiteentry ofdata.Beginningin1956, the contracts betweenRespondent and the Union were for 2-year periods.In the spring of 1958, before the execution of the1958 contract, Wolfert made his own timestudy ofa certain operation in conjunction with a timestudybeing made by Bahrke.Wolfert made his own stop-watch readingsand boardentries.About a weeklater,Wolfert again started to make his own time-study in conjunction with one being made byBahrke.Bahrke advised Wolfert that he could notmake an independent timestudy,but under the con-tract was limited to observing and evaluating thetimestudiesmade by Bahrke.During the ensuingcontract negotiations,the Union asked Respondentfor a provision permittingWolfert,theUnion'stimestudy steward, to make independent time-studies in conjunction with those made by Bahrke.Respondent refused this request,contending that itwould merely duplicate effort and that Wolfert wasin a position to observe and evaluate all of thetimes and factors considered by Bahrke in arrivingat his standard and incentive rates.Such proposedmodification was not included in the 1958 contract.During the negotiationsfor the 1960, 1962, and1964contractstheUnion each time againrequested modification of the contract to authorizetheUnion's timestudy steward to make his owntimestudies in conjunction with those made byRespondent.Each such request was refused and thecontract was never so modified. It was undisputedthat under the contract Wolfert, as the Union'stimestudy steward, was entitled to attend and ob-serve all timestudies conducted by Respondent, ar-rive at his own conclusion as to the correctness ofthe study and the resultant rates, including the sub-jective factors allocated, check all of the data,sheets, and calculations of Respondent's timestudyman, and,ifeitherWolfert or the affected em-ployees were dissatified,file a grievance and pursueitthrough the contract grievance procedure, in-cluding ultimate arbitration.Throughout this entireperiod of time Respondent took the position thatsection 8.03 of the contract did not authorize Wol-fert to make independent timestudies of his own.Although the Union contended the contrary, andthe grievance procedure was clearly applicable,since this involved an interpretation of the contractclause, the Union never filed such a grievance.During 1963 Respondent devised a differentmethod of performing its shearing operations,which consisted of a change in the disposal of thelast piece of metal sheared, the final step of thatoperation. This changed method of operation wasgradually put into effect on all of Respondent'sshearing machines and was completed by the fall of1964. In November of 1965 Respondent notifiedWolfert and Leonard Quinn, then president of theLocal, that it was going to timestudy the modifiedshearing operation and if necessary establish newstandardand incentive rates because of thechangedmethod of operation. The contractauthorized Respondent to make such changes in in-centive rates where a change in method of opera-tion caused an increase or decrease in the timerequired to perform the operation, limiting suchchanges to the definite elements of a given job af-fected by the changed methods. Thereafter Respon-dent conducted 57 timestudies of the changed laststep in the shearing operations. These timestudiesrevealed that such change in the last step of theoperation resulted in a 49-percent increase in theamount produced in a given period of time. Wolfertwas present and observed four of these timestudies.On or about January 3, 1966, Respondentrevised its standard and incentive rates on theshearing operations, requiring a 49-percent in-crease in production to achieve the standard andincentive rates. As a result some of the shear opera-tors complained to the Union about the increasedproduction required. Sometime during the first halfof January 1966 the Union orally requestedRespondent to grant it permission to bring in an in-dustrial engineer from the International to conductindependent in-plant timestudies of the shearingoperations.Respondent answered this request inwriting, refusing it because it was not authorized bythe contract and stating that the contract specifi-callyprovided for the appointment of a uniontimestudy steward as a substitute for the Union'sprior request for a clause permitting it to bring inanoutsideengineer to conduct timestudies.Respondent's answer pointed out that such addi-tional studies were wholly unnecessary because ithad furnished all of the timestudy information tothe Union and the Union's timestudy steward hadbeen given the opportunity to be present at all ofthe timestudies of the changed method of shearingoperations. Respondent also pointed out that it haddeveloped certain valuable special features in itsequipment and methods of operation which itwished to keep secret because of their competitivesignificance. Respondent further advised the Unionthat it would furnish all of its timestudy data and in-formation on the modified rates to the Interna-tional'sindustrialengineerandansweranyquestions which he might have.On January 31, 1966, the Union filed a grievanceunder the contract challenging Respondent's right 536DECISIONSOF NATIONALLABOR RELATIONS BOARDto change the incentive rates applicable to theshearing operations. The contract contained a four-step grievance procedure, followed by final arbitra-tion. This grievance proceeded to final arbitration.After the completion of the arbitration procedure,including the hearing before the arbitrator, theparties entered into the 1966 contract. During itsnegotiation,the Union, contrary to its position inallof the prior negotiations from and including1956, did not request a change in the contract topermit Wolfert to make his own timestudies in con-junctionwith those made by Respondent. TheUnion also did not request a contract modificationpermitting it to make independent timestudies byuse of its own outside experts. On June 19, 1966,the anniversary date, the Union and Respondententered into the currently effective contract, whichcontained no change in the provisions covering theappointment and rights of the Union's timestudysteward.On August 25, 1966, the arbitrator de-cided that Respondent had the right, under thespecific contract provision referred to above con-cerning changed methods, to revise its rates as aresult of the changed method of operation, but didnot pass upon the correctness of the changed ratesthemselves. On October 12, 1966, the Union filedanother grievance, this time challenging the cor-rectness of the shearing operation timestudy underthe contract. Respondent's answer denied that thetimestudy was not taken in accordance with theprovisions of the contract. Apparently no furthersteps were taken with respect to this grievance. OnDecember 14, 1966, the Union filed anothergrievance, objecting to the modification of theshearing production standards by the increase of 49percent as not "contractually correct." Respon-dent's answer reiterated its position that the time-study and modified shearing standards were cor-rect.At the fourth-step grievance meeting on thisgrievance February 14 the Union again requestedpermission to bring in its industrial engineer fromthe International tomake independent in-planttimestudies of the disputed operations, contendingthat it needed this information to decide whetherthe modified standards and rates were correct andwhether to proceed to arbitration. The Union con-tended that the decisions of the Board and thecourt of appeals in theFafnircase' (discussedhereinafter) gave it the right to bring in its owntimestudy expert to conduct independent timestud-ies.Respondent replied by noting that the Unionhad a trained timestudy steward in the plant andthat the timestudies were taken under his observa-tion.The Union requested Respondent to put itsanswer to the Union's request in writing. OnFebruary 27, Respondent furnished the Union withawritten"fourth-stepanswer." In its answerRespondent pointed out the contractual provision(section 8.03,supra),providing for the appoint-ment and training of a union timestudy steward forthe purpose of processing grievances under the in-centive earnings plan and stating that the purposeof providing for a trained timestudy steward was toobviate the need for an "outsider."Following this answer there was an exchange ofcorrespondence between Fred Kelber, a staffrepresentativeof the International, and RayChristenson, Respondent's plant superintendent. Ina letter dated April 3, Kelber reiterated the positiontaken at the fourth-step grievance meeting that theUnion needed timestudies made by its own industri-al engineer in order to make an intelligent decisionon whether to take the grievance to arbitration. Forthe first time the Union, contrary to its positionduring the negotiations in 1958, 1960, 1962, and1964, when it requested a contract change per-mittingWolfert to conduct his own timestudies,took the position that Wolfert was not qualified toevaluateRespondent's timestudies and resultantrates, stating: "This section [8.03] is ineffectualbecause this Steward is not permitted to time studyany job, nor can he alter any standards set by theCompany Industrial Engineer. He is limited by thecontract as to processing grievances under E.O.P.,plus theinspectionof time study and E.O.P. dataand records. Under these conditions, no one couldbe expected to become an expert Industrial En-gineer. "On April 26 Christenson replied to Kelber'sletter, pointing out that Respondent had notifiedWolfert and the president of the Local beforeRespondent made the timestudies of the changedshearing operations thatWolfert as the Union'stimestudy steward had the right to be present whensuch timestudies were made and actually waspresent at some of them, that he had not raised anyquestion as to any of the factors involved in thetimestudieswhenmade, that in Respondent'sopinionWolfert was better qualified than an out-side expert to evaluate the timestudies made byRespondent, primarily because of Wolfert's ex-perience and familiarity with the pace rating orleveling factor consistently applied in Respondent'splant over the years in establishing all of its incen-tive rates, which pace would be unfamiliar to anoutside engineer, that Respondent had furnished allof its timestudy data to both theInternational's in-dustrial engineer and Wolfert, and concluding thatthereforeRespondent could not agree wiith theUnion's position that it needed additional time-studies by its own industrial engineer to make anintelligent decision whether to process the griev-ance to arbitration. Respondent included with thisletter a substantial amount of technical data securedfrom its timestudies of the changed method ofshearing operations. On May 9 Kelber replied, again'The Fafnir Bearing Company,146 NLRB 1582 (1964),Fafnir BearingCo vNLRB,362F2d716(2dCir 1966) WROUGHT WASHER MFG. CO.reiteratingthat the Union needed a timestudy byone of its own industrialengineersin order to makean intelligentdecision whether to proceed to ar-bitration, because of the "variables that had to beconsidered and evaluated such as fatigue and inter-ference, plus the leveling factors that were based onthe judgment of the ratesetter." On May 10Respondent replied, again pointing out that theUnion had available all information necessary tomake anintelligentdecision on whether to arbitratethe disputed rates and refusing to grant an in-plantindependent timestudy by the International's indus-trial engineer. On July 6 the Union filed its chargein this matter.C. Refusal To BargainAs hereinabove found, the appropriate unit andthe Union's exclusive representation thereof are un-disputed. The issue in this proceeding does not in-volve the merits or correctness of the undisputedstandard and incentive rates set by Respondent onthe changed shearing operations.The issue iswhether the Union is entitled to conduct an in-plantindependent timestudy of such operations to checkRespondent's modified rates, in order to determinewhether it should proceed to arbitration, or statedconversely, whether Respondent's refusal to grantsuch request to conduct an independent in-planttimestudy constituted a refusal to bargain withinthe meaningof the Act. It is undisputed that theUnion made such requests in early January 1966and on February 14, April 3, and May 9, and thatRespondent refused. The request and refusal in1966 preceded the filing of the first grievance. It isalso undisputed that the Union contended, in con-nection with its1967 requests for permission toconduct independent timestudies, that it neededsuch information in order intelligently to decidewhether to pursue the grievance to arbitration, andthat Respondent contended that the Union did notneed such information to arrive at such decisionbecause it was availableto the Union by reason ofthe collective-bargainingcontract provision grant-ing the Union a timestudy steward to observe alltimestudies,evaluate all incentive plan rates andprocess all grievances thereunder.It is now well settled that an employer is requiredto furnish all requested information needed by alabor organization in carrying out its duties in con-nectionwith the negotiation of a contract, thegeneraladministration of the contract, and theprocessingo.grievances thereunder,and thatrefusal to furnish such information constitutes arefusal to bargain within the meaningof the Act.'As the Supreme Court stated inAcme;'"There canbe no question of the general obligation of an em-537ployer to provide information that is needed by thebargainingrepresentativefor the proper per-formance of its duties. Similarly, the duty to bar-gainunquestionably extends beyond the period ofcontract negotiations and applies to labor-manage-ment relationsduring the term of an agreement."[Citations omitted.]In the application of this well-established princi-ple, the Board and the court of appeals inFafnir'decided that such obligation extends to granting alabor organization permission to conduct indepen-dentin-planttimestudies of disputed operations andrates where necessary to appraise a grievance andintelligently decide whether it should be pursued toarbitration. There can be little or no doubt that theholding inFafnirnow represents established law,inasmuch as the Supreme Court, in deciding Acme 6a similar case involving requested information,needed to process a grievance, concerning themovement of certain equipment from a plant by thecompany, cited and quoted with approval from thecourt of appeal's decision inFafnir.'Counsel for the Union contend thatFafniris "onall fours" with this case, and that the Board and thecourt in that decision and the Supreme Court inAcmeheld that all relevant information requested,regardless of necessity, must be furnished by an em-ployer, and that the decision as to its necessity isfor the requesting labor organization and not forthe Board or the courts. Careful analysis of bothdecisions reveals exactly the contrary. Both holdthat an employer must furnish a labor organizationall informationneededby it for the purpose of carry-ing out its statutory functions, including collec-tive bargaining, processing grievances,and adminis-tration of contracts. Patently it would be illogical tomake the test solely that of relevancy. This wouldrequire an employer to furnish any and all relevantinformation,sometimesatconsiderableexpenseand inconvenience, in the face of facts establishingthat it was already available and hence unnecessaryto the requesting labor organization. The Board andthe courts in many of these cases, includingFafnir,referred with approval to the established principleof accomodation of the rights of the parties. Clearlysuch principle would not be served by requiring,upon penalty of otherwise being found in violationof the Act, the furnishing of informationunnecessa-ry for the proper performance of the functions ofcollectivebargaining,processing of grievances, andadministration of contracts.While the SupremeCourt inAcme"dictated a liberal policy withrespect to evaluating the relevancy of suchrequested information, akin to that applicable indiscovery procedures as distinguished from actualtrial, the Court unmistakably coupled this test ofrelevancy with a specific finding that the requested3 E g N L R BvAcmeIndustrialCo.,385U.S 432 (1967),N L R B vs Fn2, supraTruittMfg. Co.,351 s. 1456),T,mAen Roller BearingCo v N L R B,325" Fn3, supraF.2d 746(6th Cir.1963), and numerous cases cited therein'Fn2, supra'Fn 3, supra" Fn3, supra 538DECISIONS OF NATIONALinformation must be necessaryfor the proper per-formanceof thelabor organization'sfunctions:"There canbe no question of the general obligationof an employer to provideinformation that isneeded by the bargaining representative for theproper performance of its duties."[Emphasis sup-plied.]The Courtfurther noted:"It [the respon-dent's restrictiveview] would force theunion totake a grievanceall the waythrough to arbitrationwithout providingthe opportunityto evaluate themerits of the claim."9[Emphasis supplied.]The followingadditional quotations from leadingcases further demonstrate that the requisite test in-cludes need as well as relevancy.In theTimkencase,10 involving a request for certain timestudywage data in connectionwith the processing of agrievance,the Board stated:To hold otherwise would contraveneour well-established rule that the mere existence of agrievancemachinerydoes not relieve a com-pany of itsobligation to furnish a union withinformationneededto perform its statutoryfunctions. [Emphasis supplied. ]The courtof appeals,in affirming the Board,statedinTimken[325 F.2d at 751, 753]:"... we agree with the Boardthat the Union'sright to wage informationitneededto ad-minister the bargaining agreement was a rightwhich it had under Section 8(d) of the Na-tional LaborRelationsAct....*Withoutthis informationitwould be difficult,if not impossible,as a practical manner to eval-uate a new rate, to check onthe fairness of theCompany'sdetermination,and to determinewhether anemployee had a validgrievancewhichshould be asserted. [Emphasis supplied. ]In itsFafnir12decision,also involving a requestby the union for an independent in-plant timestudyfor use in evaluating a grievance, the Board stated[146 NLRBat 1584, 1586-87]:We find,as did the Trial Examiner,that the in-formation which the Union sought toobtain bymeans of time studies was not only relevant butalsonecessaryto enable the Union to make anintelligent decision whether to proceed to ar-bitration.And later:Here the record shows that the time studieswere relevant andnecessaryto the Union's ad-ministration of the grievance machinery of thecontract and that theneededinformation wasnot available to the Union through alternativechannels. [Emphasis supplied.]Ibid°TunAen Roller Bearing Company,138 NLRB15, 16 ( 1962)" Fn3,supratFn2,supraLABOR RELATIONS BOARDThe court of appeals,in affirming the Board,stated inFafnir:13Based upon all the testimony with respect totheneedfor"live" studies,we believe that un-likeOtis,there was substantial evidence in thisrecord to support the Board'sfinding thatUnion-conducted"live" studies provided theonlymeans for full assessment and verificationof the Company'sproposed rates....Con-sequently,on the evidence and findingspresented in this proceeding,we believe theBoard, exercising its expertise and special com-petence, could probably determine that theUnion'sneedto conduct these tests outweighedthe Company's interests in closing its doors tooutsiders.... The reason the Union desired tomake"live" tests was not to usurp the functionof the arbitrator and thereby interfere withstandard grievance procedures;itwasneeded,instead,todetermine whether to take thegrievance to arbitration in the first place... .Thus,iftheCompany-Uniongrievancemachinery was to work smoothly, it was essen-tialthat the Union obtain the informationnecessaryforaconsideredjudgment."[Emphasis supplied. ]InAcme14(affirmed by the Supreme Court), alsoinvolving a request for information in connectionwith processing a grievance,the Board stated:It is clear that Section 8(a)(5) of the Act im-poses an obligation upon an employer tofurnish upon request all information relevantto the bargaining representative's intelligentperformance of its function.Applying this prin-ciple to the instant case,it is clear,and we findcontrary to the Trial Examiner,that the infor-mation sought by the Union wasnecessaryinorder to enable the Union to evaluate intel-ligently the grievance filed and to determinewhether such grievances were meritorious, andwhether to press for arbitration....We notethat the contract does not contain a clausedealing specifically with the furnishing of infor-mationnecessaryandrelevanttotheprocessing of grievances or any other clause bywhich the Union waives its statutory right tosuch information.[Citing bothTimken,supra,andFafnir,supra.][Emphasis supplied.]Itseems well established that the informationrequested must be necessary as well as relevant inorder to make its denial a refusal to bargain withinthe meaning of the Act. Thus it must be determinedwhether the Union's request for an independenttimestudy was necessary for it to determine intel-ligently whether it should process the shearing rategrievance to arbitration.Like the record inFafnir,and unlike the record inOtis,'5the record in this" Fn2,supraAcme Industrial Coinpain,150 NLRB1463 ( 1965)sAl L R B v Otis ElevatorCo,208 F 2d 176 (2d Cir 1953) WROUGHT WASHER MFG. CO.proceeding clearly establishes and it is undisputedthat actual observation by an expert of the jobbeing performed while timestudies are made is es-sentialproperly tomake or evaluate the subjectivejudgments which must be made by the ratesetter,including the leveling or rating of the pace of theoperator performing the task.In other words, therecords inFafnirandin this proceeding establishthat an examination of all of the written timestudydata is not sufficient to evaluate the correctness ofthe resultant rates because of the subjective factorsinvolvedwhich require actual observation. InOtis,16the court of appeals held that the record es-tablished that such actual observation or timestudywas not needed because the union had availableall information necessary to evaluate the rates. InFafnir,the same court noted that the conclusion inOtiswas based upon a sparse record which failed toestablish the need for actual observation,and thatthemore detailed the record inFafnirclearlyestablished(as it does in this proceeding) thenecessity for actual observation of the work beingtime studied in order to evaluate properly theresultant rates.Thus inFafniritwas concluded thatitwas necessary for the union to conduct indepen-dent in-plant timestudies because such essential ob-servation of the subjective factors had not oc-curred,and the examination of all of the writtentimestudy data could not take its place.The record in this proceeding clearly establishesthat the Union had, or had available the means toacquire,allnecessary information including actualobservation to appraise intelligently Respondent'sshearing standard and incentive rates and make aninformed determination whether to proceed to ar-bitration.Statedconversely,the independenttimestudies requested by the Union were not neces-sary to such a determination, because of thepresence in the plant,by contractual agreement, ofthe Union's timestudy steward,fully qualified andauthorized to observe and evaluate all timestudiesmade and rates set by Respondent and process allgrievances with respect thereto.Thus this recordfails to sustain thesine qua nonof the holdings inFafnirandAcme:need of the information in orderto carry out the Union's statutory functions. TheGeneral Counsel's suggestion that the Union didnot have complete confidence in Wolfert as itsrepresentative,because Respondent participated inthe selection of one employee from six designatedby the Union,is refuted by Wolfert's election as theLocal's vice president the past 3 years.Respondent contends that,inaddition to therecord establishing a lack of need for the requestedinformation,the Union waived any right which itmight have had to such information by the specificagreement in the contract providing for the ap-pointment of a union timestudy steward for exactly539the same purpose,i.e.,evaluatingRespondent'stimestudies and rates and processing incentive rategrievances.It is of course well established thatalthough parties negotiate with respect to an issueinvolving statutory rights, subsequent silence in thecontract does not constitute a waiver thereof,whichmay be found only upon clear andunmistakable evidence of specific waiver.17 Therecord establishes that in 1955 the Union requesteda contract clause providing for independenttimestudies by its own engineers,and struck in sup-port of this and other demands.As the result ofsubsequentnegotiationsandconciliationproceedings,the parties agreed to the inclusion inthe contract of the clause providing for the appoint-ment of a union timestudy steward in lieu of per-mitting timestudies by outside engineers.Thus, not only was this subject negotiated, butthe contract contained an express provision grant-ing the Union an alternative of obtaining the infor-mation requested.In fact,this arrangement gavethe Union more than its original request,inasmuchas timestudy evaluations by outside experts neces-sarily would be spasmodic,whereas under the con-tract clause the Union had the right to observe andevaluate through its own expert all of Respondent'stimestudies and resultant rates.If a party to a con-tract agrees to one thing as a substitute for anotherthing requested,but then may insist upon the rightto the other thing,itwould appear that such anagreement serves no purpose whatever for theother party. However, although it may be arguedthat this provision constitutes the type of clear andunmistakable waiver of statutory rights referred toin the decisions of the Board and the courts, on theother hand,the contract contains no specific lan-guage waiving or denying to the Union the right torequest independent timestudies by its ownexperts.Inasmuch as the record establishes that the infor-mation requested by the Union was not necessaryto perform its statutory functions,including theprocessing of the grievance herein, I find it un-necessary to determine whether the contract provi-sion covering the timestudy steward constituted aclear and unmistakable waiver of the Union'srights.The same reasoning applies to Respondent'sargument concerning estoppel.Iam satisfied and find that the General Counselhas failed to sustain his burden of proving,by a pre-ponderance of the reliable,probative,and substan-tial evidence in the record considered as a whole,that Respondent's refusal to permit the Union toconduct independent timestudies constituted arefusal to bargain within the meaning of the Act.Upon the basis of the foregoing findings of factand upon the entire record in the case, I make thefollowing:'" /bid." TimkenandFafnir,fns 2 and 3, supra 540DECISIONSOF NATIONALLABOR RELATIONS BOARDCONCLUSIONS OF LAW1.Respondent is an employer engaged in com-merce,and the Union is a labor organization,within the meaning of the Act.2.Respondent has not,as alleged in the com-plaint,refused to bargain with the Union within themeaning of Section 8(a)(5) and(1) of the Act.Upon the foregoing findings of fact, conclusionsof law and the entire record, and pursuant to Sec-tion 10(c) of the National Labor Relations Act, asamended, I hereby issue the following:RECOMMENDED ORDERIt is hereby ordered that the complaint herein be,and it herebyis, dismissed.